 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY L. NEWMAN, III,                              Case No. 1:20-cv-01251-NONE-HBK
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
13            v.                                         PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DECLINING TO ISSUE
14    KING’S COUNTY CLERK’S OFFICE, et                   CERTIFICATE OF APPEALABILITY, AND
      al.,                                               DIRECTING CLERK OF COURT TO
15                                                       ASSIGN DISTRICT JUDGE AND CLOSE
                         Respondents.                    CASE
16
                                                         (Doc. Nos. 1, 7)
17

18          Petitioner Jimmy L. Newman, III, is a current or former state prisoner proceeding pro se

19   and in forma pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

20   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

21   and Local Rule 302.

22          On November 17, 2020 and April 6, 2021, the court served two orders on petitioner at his

23   address of record, but both were returned to the court by the U.S. Postal Service as undeliverable

24   with a notation indicating that petitioner was not at that location. (See Doc. Nos. 4, 5.) On April

25   29, 2021, the assigned magistrate judge issued findings and recommendations recommending that

26   the pending petition be dismissed due to petitioner’s failure to prosecute, failure to state a

27   cognizable claim, and failure to exhaust. (Doc. No. 7.) The pending findings and

28   recommendations were served on petitioner at his address of record and contained notice that any
                                                        1
 1   objections thereto were to be filed within thirty (30) days of service. (Id. at 6.) The findings and

 2   recommendations were mailed to petitioner at his address of record on the date issued. However,

 3   on May 6, 2021, the findings and recommendations were returned to the court by the U.S. Postal

 4   Service as undeliverable with the same notation indicating that petitioner was not at that address.1

 5   To date, petitioner has not filed a notice of change of address with this court as required nor has

 6   he communicated with the court in any way.

 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court adopts the

 9   findings and recommendations insofar as they recommend dismissal due to petitioner’s failure to

10   prosecute this action. The court therefore finds it unnecessary to address the other grounds for

11   dismissal discussed in the findings and recommendations.

12           Having determined that petitioner is not entitled to habeas relief, the court now turns to

13   whether a certificate of appealability should issue. The federal rules governing habeas cases

14   brought by state prisoners require a district court issuing an order denying a habeas petition to

15   either grant or deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule

16   11(a). A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal, rather an

17   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

18   (2003); see also 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only

19   with a certificate of appealability). A judge shall grant a certificate of appealability “only if the

20   applicant has made a substantial showing of the denial of a constitutional right,” 28 U.S.C.
21   § 2253(c)(2), and the certificate must indicate which issues satisfy this standard, id. § 2253(c)(3).

22   In the present case, the court finds that reasonable jurists would not find the court’s rejection of

23   petitioner’s claims to be debatable or conclude that the petition should proceed further. Thus, the

24   court declines to issue a certificate of appealability.

25   /////

26
     1
27     According to his habeas petition filed on September 3, 2020, petitioner stated that he was then
     incarcerated at Kings County Jail with an expected release date of January 22, 2021. (Doc. No. 1
28   at 2.)
                                                      2
 1          Accordingly:

 2          1.      The findings and recommendations issued on April 29, 2021, (Doc. No. 7),

 3   recommending that this petition be dismissed for failure to prosecute is adopted;

 4          2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

 5          3.      The court declines to issue a certificate of appealability; and

 6          4.      The Clerk of the Court is directed to assign a district judge to this case for the

 7   purpose of closing the case and then to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:     July 11, 2021
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
